cca_2018080108575347 id uilc number release date from sent wednesday august am to cc bcc subject fw skype question --------- i have been asked to address your issue below regarding the computation under sec_1 k of net value of a dre that holds an intercompany note from its corporate owner prefatory to addressing your issue i wish to note that the rules under sec_1_752-2 effectively regard a dre for purposes of determining net value thus your statement in your second to last paragraph below characterizing an intercompany loan as loaning money to oneself does not always hold true under sec_1_752-2 in a somewhat analogous situation note that sec_1_752-2 provides in a parenthetical that a dre’s enforceable rights to contributions from its owner that are subject_to creditor’s claims are includible in computing the dre’s net value outside of sec_1_752-2 that situation would be considered the owner’s obligation_to_contribute money to itself a non-event it is my opinion that the intercompany obligation you describe below running between the corporate owner and its dre would if enforceable and subject_to creditor’s claims under local law a real question of fact and local law be includible in computing the dre’s net value under sec_1_752-2 i see little difference between your situation and the contribution situation in the regulation in which the dre has an enforceable right to contributions from its owner i’m not sure that i fully understand your discussion about the two tax years involved but in your second to last paragraph below it sounds as though you are asking us to address only the net value issue i will be glad to discuss this with you further if you so wish best regards -------- ----------------- -------------------------------------
